Citation Nr: 9917404	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-13 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran had active service from March 1944 to June 1945.

Service connection for hearing loss and tinnitus was denied 
in an unappealed rating action in September 1987.  A December 
1995 decision by the Manchester, New Hampshire, Department of 
Veterans Affairs (VA) Regional Office (RO) found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for hearing loss and tinnitus.  
The rating decision reopened the veteran's claim and denied 
both issues on the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Hearing loss is not shown during service or for many 
years thereafter. The veteran had exposure to noise during 
service, but this noise exposure is not shown to be 
etiologically related to his current hearing loss

3.  There is no competent medical evidence of an etiologic 
link between the veteran's post-service bilateral hearing 
loss and tinnitus and an in-service injury or disease.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
left hearing loss.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995). 

2.  The veteran has not submitted a well-grounded claim for 
tinnitus.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

It was indicated on an Army Qualification Record that prior 
to service, the veteran had been a truck and dairy farmer, 
and had operated milking machines.  At the time of his entry 
into service, he related that he had been a woodworker.  

The report of the examination for entrance dated in March 
1944, indicated that the veteran's hearing was 15/15 and that 
he had no ear abnormalities.  His service medical records, 
including a March 1945 hospital report and a Certificate of 
Disability for Discharge were negative for complaints, 
symptoms or findings regarding hearing loss or tinnitus.  
Service medical records do reflect that the veteran was 
involved in combat for about 11/2 months.

A morning report dated in November 1944 from the veteran's 
unit indicates that his status was changed from duty to 
slightly injured not due to action.  Information obtained by 
a search of hospital admission cards held by the Office of 
the Surgeon General indicates that the veteran was treated 
for a lumbosacral or sacroiliac complaint and possibly for a 
thorax, cartilage or ligament complaint.  The information is 
negative for evidence of an ear injury or hearing loss.  

The veteran's WD AGO Form 53-55 states that he had foreign 
service from September 1944 to February 1945 and was 
separated for disability in June 1945.

A November 1945 VA field examination report is negative for 
complaints of hearing loss or tinnitus.

A December 1945 VA examination report states that the veteran 
was able to understand conversational voices at 20 feet, 
bilaterally.  The report was negative for complaints of 
hearing loss or tinnitus.

A February 1946 VA social service report reveals that the 
veteran complained of pain in several areas but did not 
complain of hearing loss or tinnitus. 

An April 1948 VA examination report states that the veteran 
was able to understand conversational voices at 20 feet, 
bilaterally, and that his ears appeared to be normal.

The veteran was able to understand conversational voices at 
20 feet, bilaterally during VA examinations dated in May 
1949, February 1950 and January 1954.  

The veteran submitted a claim for service connection for a 
left ear condition in August 1971.  In his statement the 
veteran claimed that he was exposed to the explosion of a 
large railroad canon shell during World War II.  The 
concussion from the shell caused him to lose his hearing for 
a week.  He added that he had received treatment from a 
physician in 1967 and from others later.  

An April 1971 letter from Merwyn Bagan, M.D., reported that 
the veteran first noticed the onset of a ringing in his left 
ear in 1967.  In mid-January 1971 he started having trouble 
with his equilibrium.  At the time of the letter the veteran 
had no hearing in his left ear.  He related having a cerebral 
concussion at age 19.  Dr. Bagan stated that the veteran had 
a classic history of Meniere's syndrome.  

An August 1971 letter from H. C. Moody, Jr., M.D., noted that 
he had been treating the veteran since April of that year.  
The veteran had related a history of exposure to gunfire and 
shelling and of having hearing loss and ringing in the ear 
for two weeks.  He had presented with a history of 
approximately six months of dizziness and tinnitus.  He had 
noted progressive deafness of the left ear for three years.  
He had been treated for Meniere's syndrome without relief.  
Audiometry had revealed marked nerve hearing loss in the left 
and normal on the right.  Testing was consistent with 
Meniere's syndrome.  A transmeatal labyrinthectomy was 
performed in April 1971.  Dr. Moody opined that the veteran's 
hearing loss may well have been related to his sound injury 
in service.  Treatment records from Dr. Moody dated in 1971 
reveal that in April the veteran complained of severe 
vertigo, a ringing sound and of left deafness for three 
years.  The transmeatal labyrinthectomy was performed that 
month.  In May the veteran was still complaining of a ringing 
sound.  

VA treatment notes dated from March to November 1971 were 
negative for medical opinions linking the veteran's hearing 
loss or tinnitus to his active service. 

A July 1978 letter from Dr. Moody noted that the veteran had 
a severe left hearing loss but does not contain an opinion 
regarding its etiology.  

VA outpatient treatment records include a January 1980 report 
where otosclerosis of the left ear was diagnosed.  An October 
1980 VA outpatient treatment note stated that the veteran 
recounted incurring an ear injury due to fire from a railroad 
gun.  The assessments included Meniere's disease with ataxia.  
The note did not contain a medical opinion regarding its 
etiology. 

A December 1981 VA outpatient treatment note contained an 
assessment of deafness, but no remarks regarding the etiology 
of it.

In a December 1987 letter, the veteran stated that he 
received a shell concussion from a 2700 pound railroad canon 
shell in 1944.  He was unable to hear for awhile.  He got his 
hearing back but his ears rang and whistled constantly.  

VA records dated from December 1993 to December 1994 were 
negative for medical opinions linking the veteran's hearing 
loss or tinnitus to his active service.  A May 1994 VA audio 
examination report included a history by the veteran of an 
artillery blast which rendered him unconscious with a 
concussion, deafness and severe tinnitus.  The report of a 
December 1994 VA post-traumatic stress disorder examination 
was negative for a history of hearing loss or tinnitus due to 
combat.  

In a May 1995 letter, Dr. Moody noted that the veteran 
incurred noise exposure in service and that he had a 
labyrinthectomy in 1971 for severe Meniere's disease.  He 
opined that the veteran's ringing in the ears is most 
probably related to noise exposure during military service.

During the veteran's personal hearing in September 1996, he 
testified that he had never had ringing in his ears prior to 
November 1944.  In November 1944 a 2700-pound shell from a 
railroad gun landed within a couple of hundred feet of him.  
He was knocked out.  He had blood in his ears, eyes nose and 
mouth.  He had a ringing and something that sounded like 
crinkled papers in his ears.  He also had severe hearing 
loss.  He was totally deaf for two or three weeks.  He spent 
three days in the hospital and was put back in combat.  He 
functioned as a sergeant when he went back to combat.  He was 
totally deaf and had to use an interpreter to bring in 
prisoners for interrogation.  He does not know of anyone from 
his unit with whom he could get in touch.  The ringing had 
continued since November 1944.  The ringing was like a 
ringing or a whistle.  He first heard about Meniere's disease 
in 1970.  After service he ran an elevator and then worked as 
a switchboard operator.  He also worked in auto body repair 
and welding.  He used earplugs on those jobs.  None of his 
jobs since his active service involved noise.  He just could 
not have taken it.  He felt that his deafness and ringing in 
the ears began in November 1944.  

During his hearing before a member of the Board in March 
1999, the veteran testified that he had never had a ringing 
in his ears before November 1944.  Prior to service he had 
worked as a dairyman, a railroad foreman and in truck 
gardening.  Some of the railroad machines sounded like 
cannons but they did not bother him. The shell from a Big 
Bertha canon made a crater twice the size of a baseball 
field. He had a whistling and a ringing in his ears.  The 
veteran could not hear for about 10 days.  He was not sure if 
he had blood coming out his ears at the time.  He went back 
to combat.  He went to the VA after service but they told him 
that everybody has problems and he did not bother to bring it 
up again.  He used to fall and to vomit.  Dr. Moody took out 
his left inner ear.  It took awhile to get used to using the 
right ear for his equilibrium.  He was out of work for two 
years.  He lost everything.  He had the whistling and had the 
ringing occasionally.  He had had the ringing since November 
1944.  Sometimes he could not sleep because of it.  If he 
went into a hearing booth without any noise in it he would 
hear a whistling sound.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In the instant case there is no competent medical evidence 
that the veteran incurred acoustic trauma or any other injury 
due to an artillery blast during his service in World War II.  
His service medical records are negative for hearing loss or 
tinnitus complaints or findings.  Hospital admission cards 
contain no medical evidence of treatment for hearing loss or 
tinnitus.  

The April 1971 letter from Dr. Bagan stated that the veteran 
reported that the onset of the ringing in his left ear was in 
1967, approximately 20 years after his separation from active 
service.

The submissions by Dr. Moody hinge on the history provided by 
the veteran.  Unfortunately, the veteran's service medical 
records and the hospital admission cards refute the history 
he related.  The record shows that he was hospitalized once 
and never returned to combat.  The morning report for his 
unit stated that his slight injury was not due to action. 

While Dr. Moody's assessments attribute the veteran's left 
hearing loss to an in-service injury, they clearly are based 
on a history provided by the veteran.  A bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet.App. 406 
(1995).  This is especially true where, as here, the 
veteran's history has been rebutted in part and is incredible 
in part.  

As there is no competent medical evidence that the veteran 
incurred left hearing loss or tinnitus in active service, his 
claim is not well grounded and must be denied.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for left hearing 
loss and tinnitus.  See Robinette v. Brown, 8 Vet.App. 69, at 
77-78 (1995).  Essentially, the veteran needs evidence 
establishing left hearing loss and tinnitus in active 
service, or medical evidence of a causal link between his 
current left hearing loss and tinnitus and his period of 
active service.


ORDER

Entitlement to service connection for left hearing loss is 
denied. 

Entitlement to service connection for tinnitus is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



